Title: Idea of the English School, [7 January 1751]
From: Franklin, Benjamin
To: 

   
As the principal advocate of an English school which, though its course was utilitarian, should rank equally with the classical department, Franklin was asked by the other trustees of the Academy to put his ideas in writing. This he did in the fall of 1750, and on October 25 sent a copy to Samuel Johnson for criticism. Johnson considered it “a most excellent Draught” and made only a few suggestions, mostly about books to include in the curriculum. Franklin incorporated most of these into a revised version.
This revision was completed probably before the Academy opened, January 7, 1751. On that occasion Rev. Richard Peters delivered a sermon on John 8:32, in which he reviewed the steps leading to the establishment of the institution. The sermon was published in the fall of 1751 (Peters’ preface was dated September 12), and Franklin put with it a copy of the Constitutions of the Academy (see above, III, 421) and his own Idea for the English School. Johnson noted the omission of the sacred classics from the school’s reading list (Franklin promised to introduce them), but otherwise the piece was generally approved. Governor Belcher of New Jersey thought it “well and Justly Calculated for the Service of your Academy,” and William Smith, a tutor in the family of Col. Josiah Martin of Long Island, N.Y., incorporated some of Franklin’s notions in his own plan for collegiate instruction.
 

Idea of the English School,Sketch’d out for the Consideration of the Trusteesof the Philadelphia Academy
It is expected that every Scholar to be admitted into this School, be at least able to pronounce and divide the Syllables in Reading, and to write a legible Hand. None to be receiv’d that are under [     ] Years of Age.


First or lowest Class.
Let the first Class learn the English Grammar Rules, and at the same time let particular Care be taken to improve them in Orthography. Perhaps the latter is best done by Pairing the Scholars, two of those nearest equal in their Spelling to be put together; let these strive for Victory, each propounding Ten Words every Day to the other to be spelt. He that spells truly most of the other’s Words, is Victor for that Day; he that is Victor most Days in a Month, to obtain a Prize, a pretty neat Book of some Kind useful in their future Studies. This Method fixes the Attention of Children extreamly to the Orthography of Words, and makes them good Spellers very early. ’Tis a Shame for a Man to be so ignorant of this little Art, in his own Language, as to be perpetually confounding Words of like Sound and different Significations; the Consciousness of which Defect, makes some Men, otherwise of good Learning and Understanding, averse to Writing even a common Letter.

Let the Pieces read by the Scholars in this Class be short, such as Croxall’s Fables, and little Stories. In giving the Lesson, let it be read to them; let the Meaning of the difficult Words in it be explained to them, and let them con it over by themselves before they are called to read to the Master, or Usher; who is to take particular Care that they do not read too fast, and that they duly observe the Stops and Pauses. A Vocabulary of the most usual difficult Words might be formed for their Use, with Explanations; and they might daily get a few of those Words and Explanations by Heart, which would a little exercise their Memories; or at least they might write a Number of them in a small Book for the Purpose, which would help to fix the Meaning of those Words in their Minds, and at the same Time furnish every one with a little Dictionary for his future Use.


The Second Class to be taught
Reading with Attention, and with proper Modulations of the Voice according to the Sentiments and Subject.
Some short Pieces, not exceeding the Length of a Spectator, to be given this Class as Lessons (and some of the easier Spectators would be very suitable for the Purpose.) These Lessons might be given over Night as Tasks, the Scholars to study them against the Morning. Let it then be required of them to give an Account, first of the Parts of Speech, and Construction of one or two Sentences; this will oblige them to recur frequently to their Grammar, and fix its principal Rules in their Memory. Next of the Intention of the Writer, or the Scope of the Piece; the Meaning of each Sentence, and of every uncommon Word. This would early acquaint them with the Meaning and Force of Words, and give them that most necessary Habit, of Reading with Attention.
The Master then to read the Piece with the proper Modulations of Voice, due Emphasis, and suitable Action, where Action is required; and put the Youth on imitating his Manner.
Where the Author has us’d an Expression not the best, let it be pointed out; and let his Beauties be particularly remarked to the Youth.
Let the Lessons for Reading be varied, that the Youth may be made acquainted with good Stiles of all Kinds in Prose and Verse, and the proper Manner of reading each Kind. Sometimes a well-told Story, a Piece of a Sermon, a General’s Speech to his Soldiers, a Speech in a Tragedy, some Part of a Comedy, an Ode, a Satyr, a Letter, Blank Verse, Hudibrastick, Heroic, &c. But let such Lessons for Reading be chosen, as contain some useful Instruction, whereby the Understandings or Morals of the Youth, may at the same Time be improv’d.
It is requir’d that they should first study and understand the Lessons, before they are put upon reading them properly, to which End each Boy should have an English Dictionary to help him over Difficulties. When our Boys read English to us, we are apt to imagine they understand what they read because we do, and because ’tis their Mother Tongue. But they often read as Parrots speak, knowing little or nothing of the Meaning. And it is impossible a Reader should give the due Modulation to his Voice, and pronounce properly, unless his Understanding goes before his Tongue, and makes him Master of the Sentiment. Accustoming Boys to read aloud what they do not first understand, is the Cause of those even set Tones so common among Readers, which when they have once got a Habit of using, they find so difficult to correct: By which Means, among Fifty Readers we scarcely find a good One. For want of good Reading, Pieces publish’d with a View to influence the Minds of Men for their own or the publick Benefit, lose Half their Force. Were there but one good Reader in a Neighbourhood, a publick Orator might be heard throughout a Nation with the same Advantages, and have the same Effect on his Audience, as if they stood within the Reach of his Voice.


The Third Class to be taught
Speaking properly and gracefully, which is near of Kin to good Reading, and naturally follows it in the Studies of Youth. Let the Scholars of this Class begin with learning the Elements of Rhetoric from some short System, so as to be able to give an Account of the most usual Tropes and Figures. Let all their bad Habits of Speaking, all Offences against good Grammar, all corrupt or foreign Accents, and all improper Phrases, be pointed out to them. Short Speechs from the Roman or other History, or from our Parliamentary Debates, might be got by heart, and deliver’d with the proper Action, &c. Speeches and Scenes in our best Tragedies and Comedies (avoiding every Thing that could injure the Morals of Youth) might likewise be got by Rote, and the Boys exercis’d in delivering or acting them; great Care being taken to form their Manner after the truest Models.
For their farther Improvement, and a little to vary their Studies, let them now begin to read History, after having got by Heart a short Table of the principal Epochas in Chronology. They may begin with Rollin’s Antient and Roman Histories, and proceed at proper Hours as they go thro’ the subsequent Classes, with the best Histories of our own Nation and Colonies. Let Emulation be excited among the Boys by giving, Weekly, little Prizes, or other small Encouragements to those who are able to give the best Account of what they have read, as to Times, Places, Names of Persons, &c. This will make them read with Attention, and imprint the History well in their Memories. In remarking on the History, the Master will have fine Opportunities of instilling Instruction of various Kinds, and improving the Morals as well as the Understandings of Youth.
The Natural and Mechanic History contain’d in Spectacle de la Nature, might also be begun in this Class, and continued thro’ the subsequent Classes by other Books of the same Kind: For next to the Knowledge of Duty, this Kind of Knowledge is certainly the most useful, as well as the most entertaining. The Merchant may thereby be enabled better to understand many Commodities in Trade; the Handicraftsman to improve his Business by new Instruments, Mixtures and Materials; and frequently Hints are given of new Manufactures, or new Methods of improving Land, that may be set on foot greatly to the Advantage of a Country.


The Fourth Class to be taught
Composition. Writing one’s own Language well, is the next necessary Accomplishment after good Speaking. ’Tis the Writing-Master’s Business to take Care that the Boys make fair Characters, and place them straight and even in the Lines: But to form their Stile, and even to take Care that the Stops and Capitals are properly disposed, is the Part of the English Master. The Boys should be put on Writing Letters to each other on any common Occurrences, and on various Subjects, imaginary Business, &c. containing little Stories, Accounts of their late Reading, what Parts of Authors please them, and why. Letters of Congratulation, of Compliment, of Request, of Thanks, of Recommendation, of Admonition, of Consolation, of Expostulation, Excuse, &c. In these they should be taught to express themselves clearly, concisely, and naturally, without affected Words, or high-flown Phrases. All their Letters to pass through the Master’s Hand, who is to point out the Faults, advise the Corrections, and commend what he finds right. Some of the best Letters published in our own Language, as Sir William Temple’s, those of Pope, and his Friends, and some others, might be set before the Youth as Models, their Beauties pointed out and explained by the Master, the Letters themselves transcrib’d by the Scholar.
Dr. Johnson’s Ethices Elementa, or first Principles of Morality, may now be read by the Scholars, and explain’d by the Master, to lay a solid Foundation of Virtue and Piety in their Minds. And as this Class continues the Reading of History, let them now at proper Hours receive some farther Instructions in Chronology, and in that Part of Geography (from the Mathematical Master) which is necessary to understand the Maps and Globes. They should also be acquainted with the modern Names of the Places they find mention’d in antient Writers. The Exercises of good Reading and proper Speaking still continued at suitable Times.


Fifth Class.
To improve the Youth in Composition, they may now, besides continuing to write Letters, begin to write little Essays in Prose; and sometimes in Verse, not to make them Poets, but for this Reason, that nothing acquaints a Lad so speedily with Variety of Expression, as the Necessity of finding such Words and Phrases as will suit with the Measure, Sound and Rhime of Verse, and at the same Time well express the Sentiment. These Essays should all pass under the Master’s Eye, who will point out their Faults, and put the Writer on correcting them. Where the Judgment is not ripe enough for forming new Essays, let the Sentiments of a Spectator be given, and requir’d to be cloath’d in a Scholar’s own Words; or the Circumstances of some good Story, the Scholar to find Expression. Let them be put sometimes on abridging a Paragraph of a diffuse Author, sometimes on dilating or amplifying what is wrote more closely. And now let Dr. Johnson’s Noetica, or first Principles of human Knowledge, containing a Logic, or Art of Reasoning, &c. be read by the Youth, and the Difficulties that may occur to them be explained by the Master. The Reading of History, and the Exercises of good Reading and just Speaking still continued.


Sixth Class.
In this Class, besides continuing the Studies of the preceding, in History, Rhetoric, Logic, Moral and Natural Philosophy, the best English Authors may be read and explain’d; as Tillotson, Milton, Locke, Addison, Pope, Swift, the higher Papers in the Spectator and Guardian, the best Translations of Homer, Virgil and Horace, of Telemachus, Travels of Cyrus, &c.
Once a Year, let there be publick Exercises in the Hall, the Trustees and Citizens present. Then let fine gilt Books be given as Prizes to such Boys as distinguish themselves, and excel the others in any Branch of Learning; making three Degrees of Comparison; giving the best Prize to him that performs best; a less valuable One to him that comes up next to the best; and another to the third. Commendations, Encouragement and Advice to the rest; keeping up their Hopes that by Industry they may excel another Time. The Names of those that obtain the Prizes, to be yearly printed in a List.

The Hours of each Day are to be divided and dispos’d in such a Manner, as that some Classes may be with the Writing-Master, improving their Hands, others with the Mathematical Master, learning Arithmetick, Accompts, Geography, Use of the Globes, Drawing, Mechanicks, &c. while the rest are in the English School, under the English Master’s Care.
Thus instructed, Youth will come out of this School fitted for learning any Business, Calling or Profession, except such wherein Languages are required; and tho’ unaquainted with any antient or foreign Tongue, they will be Masters of their own, which is of more immediate and general Use; and withal will have attain’d many other valuable Accomplishments; the Time usually spent in acquiring those Languages, often without Success, being here employ’d in laying such a Foundation of Knowledge and Ability, as, properly improv’d, may qualify them to pass thro’ and execute the several Offices of civil Life, with Advantage and Reputation to themselves and Country.
B. F.

